DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 2/3/2022 has been entered. In the amendment, Applicant amended claims 1, 3, 5, 7, 9-10, 12, 14 and 16-17, cancelled claim 4. Currently claims 1-3 and 5-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0243724) in view of Kim et al. (US 2017/0031489).
Regarding claim 1, Cho teaches an array substrate (Figs. 1, 13), comprising a display area (Fig. 13: display AA) and a peripheral area (Fig. 13: non-display area NA; [0033]-[0034]: “[T]he substrate may include a display area and a non-display area”, “the first area may be the non-display area, and the second area may be some portions or all portions of the display area”), 

the peripheral area comprises a second thin film transistor (Fig. 1: first thin film transistor T1), the second thin film transistor comprising a second active layer (Fig. 1: first semiconductor layer A1); and 
the first active layer comprises a material of oxide semiconductor ([0053]: “[F]or the case that the second thin film transistor T2 is applied for the display element, it is preferable that the second semiconductor layer A2 has characteristics proper to perform the switching element. For example, it is preferable that the second semiconductor layer A2 includes an oxide semiconductor material”), and the second active layer comprises a material of poly-silicon semiconductor ([0044]);
wherein the pixel region further comprises a first display electrode (Fig. 13: cathod electrode CAT).
Cho does not further teach:
wherein the display area further comprises a touch wire; 
the touch wire, a first source-drain electrode of the first thin film transistor and a second source-drain electrode of the first thin film transistor are in a same layer; and 
the touch wire is electrically connected to the first display electrode.
Before the effective filing date of the invention, it would have been obvious

Kim, for instance, teaches in Fig. 2 and Fig. 3 an array substrate:
wherein the display area further comprises a touch wire (Figs. 2-3: touch connection electrode 168); 
the touch wire (Figs. 2-3: touch connection electrode 168), a first source-drain electrode (Figs. 2-3: source electrode 108) of the first thin film transistor (Figs. 2-3: TFT) and a second source-drain electrode (Figs. 2-3: drain electrode 110) of the first thin film transistor are in a same layer (Figs. 2-3); and 
the touch wire is electrically connected to the first display electrode (Fig. 2-3: touch connection electrode 168 electrically connected to common electrode 136).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Cho with Kim’s technique adding in-cell touch sensing structure in the manner taught by Kim to enrich capability of Cho’s display. 

Regarding claim 2, Cho/Kim teach the array substrate according to claim 1. Cho further teaches the array substrate according to claim 1, further comprising a base substrate (Figs. 1, 13: substrate SUB) and an interlayer insulating layer (Fig. 1: intermediate insulating layer ILD) on the base substrate, 
wherein a first gate electrode (Fig. 1: G2) of the first thin film transistor and the first active layer (Fig. 1: A2) of the first thin film transistor are both on a side of the interlayer 

Regarding claim 3, Cho/Kim teach the array substrate according to claim 2. Cho further teaches the array substrate according to claim 2, further comprising a first passivation layer (Fig. 1: passivation layer PAS covering electrodes S2 and D2; Fig. 13: passivation layer PAS) on a side of the interlayer insulating layer away from the base substrate and a second passivation layer (Fig. 13: same second passivation layer PA2 as Fig. 9, although not labelled or planar layer PL inherently functioning as a passivation layer too) on a side of the first passivation layer away from the base substrate,
wherein the pixel region further comprises a first display electrode (Fig. 13: cathode electrode CAT) and a second display electrode (Fig. 13: anode electrode ANO), the first display electrode is on a side of the first passivation layer away from the base substrate (Fig. 13: cathode electrode CAT on passivation layer PAS covering electrodes S2 and D2), and the second passivation layer covers the first display electrode (Fig. 13: PL layer covers electrode CAT); and 
the second display electrode is electrically connected to a first source-drain electrode (Fig. 13: drain electrode SD of drive transistor ST) of the first thin film transistor through a first via hole (Fig. 13: via hole connecting drain electrode DD and anode electrode ANO) in the first passivation layer and the second passivation layer.

Claim 12 is rejected for substantially the same rationale as applied to claim 1.

Regarding claim 13, Cho teaches an electronic device (Abstract), comprising the display panel according to claim 12.

Claim 14 is rejected for substantially the same rationale as applied to claim 1.

Allowable Subject Matter
Drawing objections set forth in previous Office action are withdrawn.

Rejections set forth under 35 U.S.C. 112(b) in previous Office action are withdrawn.  

Claims 5-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693